IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,153-02


                      EX PARTE JEREMY DEAN GILBERT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 28253 HC-2 IN THE 6TH DISTRICT COURT
                              FROM LAMAR COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of theft of property-less than $2,500 (with two or more previous

convictions) and theft of property-greater than $2,500 and less than $30,000 and sentenced to twenty

years’ imprisonment on each of the two counts. The Sixth Court of Appeals affirmed his conviction.

Gilbert v. State, No. 06-19-00084-CR (Tex. App. — Texarkana, Oct. 29, 2019). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that his conviction

had been affirmed and advise him of his right to file a pro se petition for discretionary review. Based

on the record, the trial court has determined that appellate counsel’s performance was deficient and
                                                                                                         2

that Applicant would have timely filed a petition for discretionary review but for counsel’s deficient

performance.

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the Sixth Court of Appeals in cause number 06-19-00084-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within thirty

days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 27, 2021
Do not publish